Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/718,613 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-8, 11-12, 14-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okun et al (U.S. Pub No. 2013/0024480 A1), and in view of Tsai (U.S. Pub No. 2020/0104861 A1).

As per claim 1, Okun discloses a computer implemented method, comprising: 
presenting, by one or more computing devices, a list including a primary object selectable for extraction (Par [0046, 0051] plurality object); 
identifying, by the one or more computing devices, a secondary object upon which the primary object depends, responsive to selection of the primary object for extraction (Par [0046, 0051] filter selection); 
extracting, by the one or more computing devices, the primary object and the secondary object as a delimited document (par [0007, 0021] extract the selection); and 
providing, by the one or more computing devices, the delimited document to an external system for migration to the external system (Par [0049] merging the records). 
Okun does not explicitly disclose external system. However, Tsai discloses external system (par [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to allow users to manage diverse data at any time or place (Par [0004]).

As per claim 4, Okun discloses the computer implemented method of claim 1, wherein providing the delimited document to the external system comprises: delimited document (Par [0046]).
Okun does not explicitly disclose uploading, by the one or more computing devices, the delimited document to the external system comprising a cloud based customer relationship management (CRM) system, wherein the cloud based CRM system is configured to provide remote access to data within the primary object and the secondary object. 
However, Tsai discloses uploading, by the one or more computing devices, the delimited document to the external system comprising a cloud based customer relationship management (CRM) system, wherein the cloud based CRM system is configured to provide remote access to data within the primary object and the secondary object (Par [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to allow users to manage diverse data at any time or place (Par [0004]).

As per claim 5, Okun discloses the computer implemented method of claim 1, further comprising: receiving, by the one or more computing devices, selection criteria regarding the primary object, wherein extracting the primary object and the secondary object comprises extracting records from underlying database tables corresponding to the primary object and the secondary object that satisfy the selection criteria (par [0047]).
As per claim 7, Okun discloses the computer implemented method of claim 1, further comprising: generating, by the one or more computing devices, an extraction run log that includes a warning indicating that a field corresponding to a record for one of the primary object or the secondary object is missing (Par [0002]). As per claim 8, Okun discloses a system, comprising: 
a memory configured to store operations (par [0013]); and 
one or more processors configured to perform the operations, the operations comprising (par [0005]): 
presenting a list including a primary object selectable for extraction (Par [0046, 0051] plurality object), 
identifying a secondary object upon which the primary object depends, responsive to selection of the primary object for extraction (Par [0046, 0051]), 
extracting the primary object and the secondary object as a delimited document (par [0007, 0021] extract the selection); and
providing the delimited document to an external system for migration to the external system (Par [0049] merging the records).
Okun does not explicitly disclose external system. However, Tsai discloses external system (par [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to allow users to manage diverse data at any time or place (Par [0004]).

As per claim 11, Okun discloses the system of claim 8, wherein providing the delimited document to the external system comprises: delimited document (Par [0046]).
Okun does not explicitly disclose uploading, by the one or more computing devices, the delimited document to the external system comprising a cloud based customer relationship management (CRM) system, wherein the cloud based CRM system is configured to provide remote access to data within the primary object and the secondary object. 
However, Tsai discloses uploading, by the one or more computing devices, the delimited document to the external system comprising a cloud based customer relationship management (CRM) system, wherein the cloud based CRM system is configured to provide remote access to data within the primary object and the secondary object (Par [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to allow users to manage diverse data at any time or place (Par [0004]).
As per claim 12, Okun discloses the system of claim 8, the operations further comprising: receiving selection criteria regarding the primary object, wherein extracting the primary object and the secondary object comprises extracting records from underlying database tables corresponding to the primary object and the secondary object that satisfy the selection criteria (Par [0027]). As per claim 14, Okun discloses the system of claim 8, the operations further comprising: generating an extraction run log that includes a warning indicating that a field corresponding to a record for one of the primary object or the secondary object is missing (par [0002]).
As per claim 15, Okun discloses a computer readable storage device having instructions stored thereon, execution of which, by one or more processing devices, causes the one or more processing devices to perform operations comprising: 
presenting a list including a primary object selectable for extraction (Par [0046, 0051] plurality object);
identifying a secondary object upon which the primary object depends, responsive to selection of the primary object for extraction (par [0046, 0051]); 
extracting the primary object and the secondary object as a delimited document (par [0007, 0021] extract the selection); and
providing the delimited document to an external system for migration to the external system (Par [0049] merging the records).
Okun does not explicitly disclose external system. However, Tsai discloses external system (par [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to allow users to manage diverse data at any time or place (Par [0004]).
As per claim 18, Okun discloses the computer readable storage device of claim 15, wherein providing the delimited document to the external system comprises: delimited document (Par [0046]).
Okun does not explicitly disclose uploading, by the one or more computing devices, the delimited document to the external system comprising a cloud based customer relationship management (CRM) system, wherein the cloud based CRM system is configured to provide remote access to data within the primary object and the secondary object. 
However, Tsai discloses uploading, by the one or more computing devices, the delimited document to the external system comprising a cloud based customer relationship management (CRM) system, wherein the cloud based CRM system is configured to provide remote access to data within the primary object and the secondary object (Par [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to allow users to manage diverse data at any time or place (Par [0004]).
As per claim 19, Okun discloses the computer readable storage device of claim 15, the operations further comprising: receiving selection criteria regarding the primary object, wherein extracting the primary object and the secondary object comprises extracting records from underlying database tables corresponding to the primary object and the secondary object that satisfy the selection criteria (par [0049]).


Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okun et al and Tsai, and further in view of Benke et al (U.S. Pub No. 2016/0283545 A1).

As per claim 2, Okun discloses the computer implemented method of claim 1, wherein extracting the primary object and the secondary object comprises: reading, by the one or more computing devices, a plurality of tables from a customer premises database, wherein the plurality of tables comprise records corresponding to the primary object and the secondary object (par [0007, 0033]). 

Okun discloses database storing records. However, Okun silence about tables and reading.
 	However, Benke discloses table and reading by one or more computing device (Par [0012, 0027] read/write request).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Benke into the teaching of Okun in order to provide access to particular data record (Par [0029]).  As per claim 3, Benke discloses the computer implemented method of claim 1, further comprising: identifying, by the one or more computing devices, an additional secondary object upon which the secondary object depends; and extracting, by the one or more computing devices, the additional secondary object to the delimited document (par [0027] additional database table). 
As per claim 9, Okun discloses the system of claim 8, wherein extracting the primary object and the secondary object comprises: reading a plurality of tables from a customer premises database, wherein the plurality of tables comprise records corresponding to the primary object and the secondary object (par [0007, 0033]). 

Okun discloses database storing records. However, Okun silence about tables and reading.
 	However, Benke discloses table and reading by one or more computing device (Par [0012, 0027] read/write request).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Benke into the teaching of Okun in order to provide access to particular data record (Par [0029]).  As per claim 10, Benke discloses the system of claim 8, the operations further comprising: identifying an additional secondary object upon which the secondary object depends; and extracting the additional secondary object to the delimited document (Par [0027]).
As per claim 16, Okun discloses the computer readable storage device of claim 15, wherein extracting the primary object and the secondary object comprises: reading a plurality of tables from a customer premises database, wherein the plurality of tables comprise records corresponding to the primary object and the secondary object (par [0007, 0033]). 

Okun discloses database storing records. However, Okun silence about tables and reading.
 	However, Benke discloses table and reading by one or more computing device (Par [0012, 0027] read/write request).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Benke into the teaching of Okun in order to provide access to particular data record (Par [0029]).  As per claim 17, Benke discloses the computer readable storage device of claim 15, the operations further comprising: identifying an additional secondary object upon which the secondary object depends; and extracting the additional secondary object to the delimited document (Par [0027]).



Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okun, and Tsai, and further in view of Xie et al (U. S. Pub No. 2018/0007409 A1).

As per claim 6, Okun does not explicitly disclose the computer implemented method of claim 5, wherein the selection criteria comprises a limit on a quantity of the records to extract.
However, Xie discloses wherein the selection criteria comprises a limit on a quantity of the records to extract (Par [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to provide highest similarities (Par [0011]).
As per claim 13, Okun does not explicitly disclose the system of claim 12, wherein the selection criteria comprises a limit on a quantity of the records to extract.
However, Xie discloses wherein the selection criteria comprises a limit on a quantity of the records to extract (Par [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to provide highest similarities (Par [0011]).
As per claim 20, Okun does not explicitly disclose the computer readable storage device of claim 19, wherein the selection criteria comprises a limit on a quantity of the records to extract.
However, Xie discloses wherein the selection criteria comprises a limit on a quantity of the records to extract (Par [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Tsai into the teaching of Okun in order to provide highest similarities (Par [0011]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 1, 2022
/THU N NGUYEN/Examiner, Art Unit 2154